Ardent Harmony Fund, Inc. v Fuschetto Home Improvements, LLC (2022 NY Slip Op 00160)





Ardent Harmony Fund, Inc. v Fuschetto Home Improvements, LLC


2022 NY Slip Op 00160


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2020-05910
 (Index No. 606169/18)

[*1]Ardent Harmony Fund, Inc., et al., appellants,
vFuschetto Home Improvements, LLC, et al., respondents, et al., defendant.


Reed Smith LLP, New York, NY (Casey D. Laffey and Pamela L. Schoenberg of counsel), for appellants.

DECISION & ORDER
In an action, inter alia, to set aside certain transfers pursuant to Debtor and Creditor Law former article 10, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Jeffrey S. Brown, J.), entered July 23, 2020. The order, insofar as appealed from, denied the plaintiffs' motion for leave to renew (1) their opposition to the motion of the defendant Fuschetto Home Improvements, LLC, for summary judgment dismissing the complaint insofar as asserted against it, which had been denied in an order of the same court entered January 8, 2019, and (2) their opposition to that branch of the separate motion of the defendant LAS Designs, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it, which had been denied in an order of the same court entered June 6, 2019.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our determinations in the related appeals decided herewith (see Ardent Harmony Fund, Inc. v Fuschetto Home Improvements, LLC, ___ AD3d ___ [Appellate Division Docket No. 2019-01699]; Ardent Harmony Fund, Inc. v Fuschetto Home Improvements, LLC, ___ AD3d ___ [Appellate Division Docket No. 2019-08418]), this appeal has been rendered academic.
IANNACCI, J.P., CHAMBERS, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court